BRAITHWAITE, J.A.D.
Plaintiff appeals from a summary judgment dismissing his ■complaint seeking $300,000 in uninsured motorist benefits or, in the alternative, directing that his claim proceed to binding arbitration under the policy. On appeal plaintiff contends:

POINT I

THE TRIAL COURT ERRED IN GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT, THEREBY DISMISSING PLAINTIFF’S CLAIM.

POINT II

THE TRIAL COURT ERRONEOUSLY DENIED PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT.
*195We agree that the vehicle owned by the United States was not an uninsured motor vehicle and affirm that issue substantially for the reasons expressed by Judge Koch in his published opinion reported at 297 N. J.Super. 563, 688 A.2d 679 (Law Div.1996). We express no view on the statute of limitations issue resolved by the judge in plaintiffs favor. Defendants did not cross-appeal from that determination.
Affirmed.